Citation Nr: 0024648	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the July 10, 1972 rating decision wherein the RO 
denied entitlement to service connection for dependency and 
indemnity compensation (DIC) constituted clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran retired from active duty in August 1965 after he 
had completed more than 20 years of active military service.  
He died in October 1971.  The appellant is the veteran's 
widow. 

This current appeal arose from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The RO determined that the 
July 10, 1972 rating decision wherein it denied entitlement 
to DIC did not constitute CUE.  The RO also granted 
entitlement to service connection for the cause of the 
veteran's death, and Dependent's Educational Assistance in 
accordance with 38 U.S.C.A. Chapter 35.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The July 10, 1972 rating decision wherein the RO 
continued to deny entitlement to DIC was not appealed; nor 
was the RO decision of February 22, 1972 to deny entitlement 
to DIC appealed.

2.  The RO in November 1998 reviewed the claim and granted 
service connection for the cause of the veteran's death based 
upon additional evidence; it was determined that the 
effective date for DIC was March 9, 1998, the date of receipt 
of the claim that alleged CUE in the July 10, 1972 rating 
decision.

3.  The rating decision of July 10, 1972 did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The July 10, 1972 rating decision wherein the RO denied 
entitlement to DIC not having constituted CUE, the criteria 
for an effective date earlier than March 9, 1998, for 
entitlement to DIC benefits have not been met.  38 U.S.C.A. 
§§ 5104, 5107, 5110, 5111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 3.105, 3.400, 19.25, 20.200, 20.201, 20.300, 
20.302, 20.1103 (1999) in accord with 38 C.F.R. §§ 19.109, 
19.112, 19.113, 19.118, 19.120, 19.153 (1972). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records showed an unremarkable 
cardiovascular system evaluation on examination through 
November 1960.  An outpatient record in late August 1961 
showed he complained of sudden onset of retrosternal dull 
aching and tightness.  The impression was question of 
coronary artery disease with myocardial infarction.  A six-
day hospitalization began in late August 1961 after this, and 
then it was noted he had a one-day history of headache and 
substernal pressure.  The report showed he was admitted with 
possible myocardial infarction, and that he remained 
completely asymptomatic throughout hospitalization, with 
laboratory studies including cardiograms within normal 
limits.  

It was also noted that he had no history of symptoms relative 
to the cardiovascular system, and a history of mild frontal 
headaches.  The final diagnosis was medical observation for 
myocardial infarction, no disease found, and acute gastritis 
suspected, but not proven. 

Service medical records show a normal electrocardiogram in 
late 1961, and unremarkable medical examinations in March and 
August 1962.  On the August 1962 examination it was reported 
that he was previously hospitalized for substernal chest pain 
subsequently diagnosed as acute gastritis with no recurrence, 
and current electrocardiogram within normal limits.  The 
September 1962 medical examination showed a normal clinical 
evaluation of the heart, and an electrocardiogram was 
reported as within normal limits.  Repeat electrocardiogram 
in February 1965 was read as abnormal.  

Medical examination in May 1965 for retirement showed a 
normal electrocardiogram, chest x-ray, and clinical 
evaluation of the heart and vascular system.  Noted on the 
examination form and medical history was pain in the chest 
and pressure after exercise, treated with no complications or 
sequelae.  No cardiovascular disorder was listed in the 
summary of defects and diagnoses.  The medical history also 
included a reference to frequent and severe headaches treated 
without complication or sequelae.

The death certificate shows the veteran was pronounced dead 
at a military hospital in October 1971, with the certified 
cause of death reported as myocardial infarction due to, or 
as a consequence of, coronary atherosclerosis, severe.  
Regarding coronary atherosclerosis, the approximate interval 
between onset and death was reported as "years".  According 
to the death certificate, an autopsy was performed and the 
findings were considered in determining the cause of death. 

The autopsy report included a clinical summary that indicated 
the veteran was pronounced dead at the military hospital 
shortly after he was brought there upon being found 
unconscious at work.  It was noted he had a normal 
electrocardiogram in 1966 and positive Master's test and 
nonspecific T-wave changes on repeat study in 1970, with the 
latter resolved on follow up electrocardiogram examination in 
May 1971.  The discussion of his case noted he had a 
documented history of angina pectoris, and that the major 
autopsy findings were of the cardiovascular system.  The 
basic cause of death was found to be severe coronary artery 
atherosclerosis with extensive thrombosis of the entire left 
coronary artery system.  The hospital clinical record shows 
that the veteran had a past history of severe myocardial 
disease.

The appellant filed her application with VA for DIC benefits 
in October 1971.  The rating decision in February 1972, 
wherein service connection for the cause of death was denied, 
shows the RO considered the service medical records and 
autopsy report.  The RO determined that the cause of death 
was not related to service.  The RO notified the appellant of 
the determination by letter dated in February 1972.

The representative submitted additional evidence in June 1972 
which included duplicates of the veteran's service medical 
records.  A June 1972 report from a military cardiologist who 
cared for the veteran from October 1970 noted a documented 
arteriosclerotic heart disease with exertion angina during 
this period of care.  The physician noted the veteran's 
August 1961 hospitalization and retirement physical 
examination and felt, in essence, there was no doubt that the 
chest pain for which he was admitted was coronary in nature, 
and that the normal findings were not incompatible with 
existing coronary insufficiency.  The physician felt strongly 
that the veteran's fatal illness first manifested prior to 
retirement from military service and was definitely service-
connected.




The RO's July 10, 1972 rating decision considered this report 
and concluded that service connection for the cause of death 
was not established.  The appellant was advised in the July 
1972 written notice that the military physician's statement 
did not serve to establish that the veteran's death was due 
to a service-connected disability.  

The letter reminded her that she had one year from the notice 
dated February 29, 1972, to exercise her appellate rights 
regarding this decision, and that the February 1972 letter 
contained information regarding her right to appeal.  This 
letter and the previous notice were mailed to the appellant 
at her address of record and to her representative.

The record shows that the appellant filed a claim in February 
1973, on behalf of dependents, wherein she noted that she had 
remarried in January 1973.  The correspondence showed the 
previous mailing address.  The record shows that dependents 
benefits were awarded though December 1973.  

The representative in March 1998 filed an application for 
review of the July 10, 1972 rating decision based on CUE.  
The argument was that the report from the military 
cardiologist required more than a cursory notice by the 
rating specialist, and that the claims folder at the time 
provided no contradictory evidence to refute the physician's 
findings.  

The RO in November 1998 granted entitlement to DIC benefits, 
after it obtained a VA medical opinion.  The appellant was 
notified that DIC payments would commence in April 1998.  See 
38 U.S.C.A. § 5111.




Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103, in accord 38 C.F.R. § 19.153 (1972).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1972).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1972).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1972)

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records.  
38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 (1972).

The claimant and his or her representative, if any, will be 
informed of appellate rights provided by 38 U.S.C. chapters 
71 and 72, including the right to a personal hearing and the 
right to representation.  The agency of original jurisdiction 
will provide this information in each notification of a 
determination of entitlement or nonentitlement to Department 
of Veterans Affairs benefits.  38 C.F.R. § 19.25, in accord 
38 C.F.R. § 19.109 (1972).

"Notice" means written notice sent to a claimant or payee 
at his or her latest address of record.  3.1(q).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular-renal disease 
becomes manifest to a degree of at least 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.


Analysis

The appellant argues that in July 1972 the RO committed CUE 
when it failed to grant entitlement to DIC, because it had 
before it medical evidence not previously available when it 
denied the claim earlier in 1972.  It is argued that the 
evidence did show cardiovascular disease was linked to 
service, and that the record contained no evidence to rebut a 
military cardiologist.  In essence, she seeks an earlier 
effective date than the RO selected for her DIC entitlement.  
That can only be achieved if CUE existed in the challenged 
rating determination.  In view of the RO's recent rating 
determination granting DIC and advising the appellant of the 
monthly payment, the Board presumes that she currently meets 
eligibility criteria.  

Initially, the Board believes it is important to recognize 
what constitutes CUE and what does not.  CUE is a very 
specific and rare kind of error of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In essence it is undebatable error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the rating board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  There is 
no argument that the appellant did not receive adequate 
notice and appeal rights as provided in the regulations in 
effect at that time.  

The correct facts of record as they were known at the time of 
the RO's July 1972 decision revealed that during active duty 
the veteran manifested chest pain complaints and shortness of 
breath that at the time were evaluated and not linked to 
cardiovascular disease.  From the information of record he 
apparently had been manifesting such symptoms after service 
at the time he was initially seen by the military 
cardiologist in 1970.  

The information obtained in service included a comprehensive 
evaluation and developed pertinent history.  The assessment 
of the veteran's condition after observation and evaluation 
formed the basis for the medical determination of no 
cardiovascular disease.  The veteran apparently worked after 
service and, from the autopsy report, the record of pertinent 
treatment after service confirmed the cardiovascular disease 
about a year before his sudden death.  The service medical 
records and the autopsy report formed the basis for the RO's 
initial determination in 1972 that was unfavorable.  



The June 1972 medical opinion did not refer to any interim 
medical history and appeared to be the result of an 
interpretation of the pertinent evaluations in service and 
information obtained during treatment from October 1970.  The 
cardiologist said he "felt strongly" that the records 
showed the fatal illness first manifested in service and felt 
there was "no doubt" the inservice chest pain was coronary 
in nature since the description was "typical of coronary 
pain".  

With respect to the claim of CUE in the RO's failure to 
accept evidence as establishing the onset in service of 
cardiovascular disease, the Board must point out the 
appellant in essence appears to be disagreeing with the way 
the RO weighed and evaluated the evidence.  Disagreement with 
the way the facts were weighed and evaluated is not a claim 
of clear and unmistakable error.  Russell, 3 Vet. App. at 
313.  The record did not advise of other contemporaneous 
records that referred to cardiovascular disease, although the 
veteran apparently was medically examined a year after 
service in view of a reportedly normal cardiogram at that 
time.  Nothing in the record at the time alerted the RO to 
any VA records outstanding. 

However, the constructive receipt rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) would have no application 
to this case since the rating decision at issue was prior to 
the date the Bell decision was issued, July 21, 1992.  See, 
for example, Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  
Further, any failing to develop for non VA evidence in the 
late 1960's, if suggested by information in contemporaneous 
military medical reports or other correspondence, would have 
been a breech of the duty to assist, and as such it cannot be 
a basis for a CUE claim, although the record may have been 
incomplete.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

There is simply no undebatable evidence that cardiovascular 
disease had its onset in service.  The RO does appear to have 
reviewed pertinent medical records brought to its attention 
when it decided the claim in 1972.  The most that can be said 
from the record available at the time is that the veteran had 
isolated symptoms described as possibly coronary in service, 
but that extensive evaluation at that time did not confirm 
this.  Further, that it was not until several years after 
service, about a year before his death, that the disease was 
shown.  The evidence available to the RO in 1972 did not 
compel the conclusion that he had chronic cardiovascular 
disease of service inception.  The military cardiologist 
rendered an opinion that did not point to any undebatable 
evidence, although his interpretation of the evidence was in 
favor of the claim.

The Board must conclude that the appellant has not 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the contemporaneous evidence.  That is, she has offered no 
compelling undebatable evidence that the medical opinion 
alone was determinative of the existence of a disability 
under the VA adjudication criteria then in effect.  See Fugo 
v. Brown, 6 Vet. App 40, 43-44 (1993).  Disagreement with the 
way the evidence was evaluated is not a claim of CUE.  
Therefore, the Board must find that the rating decision of 
July 1972 was in accord with acceptable rating judgment.  
Although the 1972 rating decision may not have been as 
explanatory as it could have been, clearly, it was not shown 
that the evidence compelled service connection as claimed, 
when the opinion was considered with all the evidence.  See 
Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. 
Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).   

The record simply does not support an argument that 
undebatable error was committed.  The weight and probative 
value given to a particular examination report or medical 
treatment record involves judgment.  

Accordingly, the Board finds that the July 1972 rating 
decision did not contain any kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result regarding the claim of service connection for 
asthma would have been manifestly different but for the 
error.  No medical record on file undebatably compelled the 
conclusion that the veteran's cardiovascular disease did 
exist in service.  See also Baldwin v. West, 13 Vet. App. 1 
(1999). 

Clearly, the applicable law and regulations extant at the 
time of the RO decision in question were correctly applied 
and it has not otherwise been shown.  The facts as they were 
known at the time were correct and it has not been shown 
otherwise.  The RO considered all pertinent documentary 
evidence brought to its attention and it does not appear that 
a relevant document was overlooked .  Any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  Overall, the Board finds that the criteria for CUE 
existing in the RO decision of July 10, 1972 have not been 
met.


ORDER

The July 10, 1972 rating decision wherein the RO denied 
entitlement to DIC not having constituted CUE, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

